DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the selecting of the value of the reverse speed is performed such that a reduction of in the detected temperature over a second temperature range, which is below the first temperature, causes a corresponding reduction to the selected value at a second constant rate, the second constant rate being greater than the first constant rate”.  Figure 3 shows that the maximum pump speed at cold temperatures is lower than at relatively warm temperatures, not higher as claimed.  It is unclear what the claim requires.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 3, 4, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronau et al (DE 102016208564) in view of Riddiford et al (US 2003/0160505) and further in view of Uphues (US 2005/0279593).
Limitations in italics are optional and are not rejected.
As per claim 1, Gronau et al discloses a method for controlling an electronically slip-controllable power braking system ([0009]) including a brake circuit (101) and a pressure generator (105) configured to apply a circuit pressure to the brake circuit, 
the pressure generator including 
a plunger piston (136) which delimits a pressure chamber (137) changeable in volume and a drive unit (240), which is activatable by an electronic control unit (112) of the power braking system, the drive unit being drivable at a 
forward speed into a forward movement, during which the plunger piston displaces pressure medium out of the pressure chamber into the brake circuit ([0038]) or 
at a reverse speed into a reverse movement oriented opposite to the forward movement, during which pressure medium flows via a flow path (Fig. 4) out of a reservoir (104) of the power braking system into the pressure chamber of the pressure generator ([0016]), 
the method comprising: 
adapting, by the electronic control unit, the reverse speed of the plunger piston (70; [0044]).
Gronau et al does not disclose wherein at least one of the following (a)-(c):
(a) the method further comprises determining a current flow resistance of the flow path, which is from the reservoir to the pressure chamber, and the adapting is performed based on the determined current flow resistance;
(b) the method further comprises determining a current atmospheric pressure, determining a current pressure in the pressure chamber, and determining a difference between the determined current atmospheric pressure and the determined current pressure in the pressure chamber, and the adapting is performed based on the determined difference; and
(c) the adapting is performed based on a determined temperature and includes selecting a value of the reverse speed such that 
(i) differences in the determined temperature over 0°C do not cause a change to the selected value and 
(ii) a reduction in the determined temperature over a first temperature range extending negatively from 0°C causes a corresponding reduction to the selected value at a first constant rate.
Riddiford et al discloses a force generating apparatus wherein at least one of the following (a)-(c):
(a) the method further comprises determining a current flow resistance (Abstract; [0056]) of the flow path and the adapting is performed based on the determined current flow resistance (Abstract; [0056]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by considering flow fluid restrictions and resistance as taught by Riddiford et al in order to help prevent cavitation during piston retraction (Riddiford et al: [0056]).  Gronau et al and Riddiford et al do not disclose determining a current flow resistance of the flow path, which is from the reservoir to the pressure chamber.
Uphues discloses a brake system comprising determining a current flow resistance of the flow path, which is from the reservoir to the pressure chamber (30, 36, Fig. 1; [0071]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by measuring the flow resistance of the flow path extending between the actuator and the reservoir as taught by Uphues in order to better determine piston speed because the reservoir is the largest source of hydraulic fluid.
	

    PNG
    media_image1.png
    701
    983
    media_image1.png
    Greyscale

As per claim 3, Gronau et al, Riddiford et al and Uphues disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 8.  Gronau et al further discloses wherein the determined temperature is a detected temperature of the pressure medium ([0045]).
As per claim 4, Gronau et al, Riddiford et al and Uphues disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 1.  Riddiford et al further discloses wherein the method comprises the determining of the current flow resistance of the flow path (Abstract; [0056]), and the adapting is performed based on the determined current flow resistance (Abstract; [0056]).  Uphues further discloses determining of the current flow resistance of the flow path, which is from the reservoir to the pressure chamber (30, 36, Fig. 1; [0071])
As per claim 6, Gronau et al, Riddiford et al and Uphues disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 1.  Gronau et al further discloses wherein a duration of the reverse movement of the plunger piston is adapted as a function of the ascertained reverse speed of the plunger piston in such a way that a pressure medium volume flowing into the pressure chamber is the same regardless of the value of the reverse speed that is selected (76; [0043]).
As per claim 7, Gronau et al discloses an electronically slip-controllable power braking system ([0009]), comprising: 
a brake circuit (101); and 
a pressure generator (105) for applying a circuit pressure to the brake circuit, the pressure generator including a plunger piston (136), which delimits a pressure chamber (137) changeable in volume and is drivable by a drive unit (240) activatable by an electronic control unit (112) of the power braking system at a forward speed into a forward movement, during which the plunger piston displaces pressure medium out of the pressure chamber into the brake circuit ([0038]) or at a reverse speed into a reverse movement oriented opposite to the forward movement, during which pressure medium flows via a flow path out of a reservoir (Fig. 4) of the power braking system into the pressure chamber of the pressure generator (104); 
wherein:
the electronic control unit of the power braking system is configured to adapt the reverse speed of the plunger piston ([0016]).  Gronau does not disclose at least one of the following:
(a) the electronic control unit is configured to determine a current flow resistance of the flow path, which is from the reservoir to the pressure chamber, and the adaptation is performed based on the determined current flow resistance;
(b) the electronic control unit is configured to determine a current atmospheric pressure, determine a current pressure in the pressure chamber, and determine a difference between the determined current atmospheric pressure and the determined current pressure in the pressure chamber, and the adaptation is performed based on the determined difference; and
(c) the adaptation is performed based on a determined temperature and includes selecting a value of the reverse speed such that 
(i) differences in the determined temperature over 0°C do not cause a change to the selected value and
(ii) a reduction in the determined temperature over a first temperature range extending negatively from 0°C causes a corresponding reduction to the selected value at a first constant rate.
Riddiford et al discloses a force generating apparatus wherein the electronic control unit is configured to determine a current flow resistance of the flow path (Abstract; [0056]), and the adaptation is performed based on the determined current flow resistance7- (Abstract; [0056]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by considering flow fluid restrictions and resistance as taught by Riddiford et al in order to help prevent cavitation during piston retraction (Riddiford et al: [0056]).  Gronau et al and Riddiford et al do not disclose wherein the electronic control unit is configured to determine a current flow resistance of the flow path, which is from the reservoir to the pressure chamber.
Uphues discloses a brake system wherein the electronic control unit is configured to determine a current flow resistance of the flow path, which is from the reservoir to the pressure chamber (30, 36, Fig. 1; [0071]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by measuring the flow resistance of the flow path extending between the actuator and the reservoir as taught by Uphues in order to better determine piston speed because the reservoir is the largest source of hydraulic fluid.
6.	Claim(s) 1, 3, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronau et al (DE 102016208564) in view of Fennel et al (US 6,807,848).
Limitations in italics are optional and are not rejected.
As per claim 1, Gronau et al discloses a method for controlling an electronically slip-controllable power braking system ([0009]) including a brake circuit (101) and a pressure generator (105) configured to apply a circuit pressure to the brake circuit, 
the pressure generator including 
a plunger piston (136) which delimits a pressure chamber (137) changeable in volume and a drive unit (240), which is activatable by an electronic control unit (112) of the power braking system, the drive unit being drivable at a 
forward speed into a forward movement, during which the plunger piston displaces pressure medium out of the pressure chamber into the brake circuit ([0038]) or 
at a reverse speed into a reverse movement oriented opposite to the forward movement, during which pressure medium flows via a flow path (Fig. 4) out of a reservoir (104) of the power braking system into the pressure chamber of the pressure generator ([0016]), 
the method comprising: 
adapting, by the electronic control unit, the reverse speed of the plunger piston (70; [0044]);  
wherein at least one of the following (a)-(c): (c) the adapting is performed based on a determined temperature and includes selecting a value of the reverse speed ([0045]), but does not disclose
 (a) the method further comprises determining a current flow resistance of the flow path, which is from the reservoir to the pressure chamber, and the adapting is performed based on the determined current flow resistance;
(b) the method further comprises determining a current atmospheric pressure, determining a current pressure in the pressure chamber, and determining a difference between the determined current atmospheric pressure and the determined current pressure in the pressure chamber, and the adapting is performed based on the determined difference; and
(c) the adapting is performed based on a determined temperature and includes selecting a value of the reverse speed such that 
(i) differences in the determined temperature over 0°C do not cause a change to the selected value and 
(ii) a reduction in the determined temperature over a first temperature range extending negatively from 0°C causes a corresponding reduction to the selected value at a first constant rate.
Fennel et al discloses a method wherein at least one of the following (a)-(c):
(c) the adapting is performed based on a determined temperature (Col. 5, lines 20-45) and includes selecting a value of the reverse speed such that 
(i) differences in the determined temperature over 0°C do not cause a change to the selected value (Fig. 5; Col. 6, lines 46-48) and 
(ii) a reduction in the determined temperature over a first temperature range extending negatively from 0°C causes a corresponding reduction to the selected value at a first constant rate (Fig. 5; Col. 5, lines 20-45; Col. 6, lines 46-48).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by controlling the hydraulic actuator speed based on the detected temperature as taught by Fennel et al in order to ensure proper operation at low temperatures.
	As per claim 3, Gronau et al and Fennel et al disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 8.  Gronau et al further discloses wherein the determined temperature is a detected temperature of the pressure medium ([0045]).
As per claim 6, Gronau et al and Fennel et al disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 1.  Gronau et al further discloses wherein a duration of the reverse movement of the plunger piston is adapted as a function of the ascertained reverse speed of the plunger piston in such a way that a pressure medium volume flowing into the pressure chamber is the same regardless of the value of the reverse speed that is selected (76; [0043]).
As per claim 7, Gronau et al discloses an electronically slip-controllable power braking system ([0009]), comprising: 
a brake circuit (101); and 
a pressure generator (105) for applying a circuit pressure to the brake circuit, the pressure generator including a plunger piston (136), which delimits a pressure chamber (137) changeable in volume and is drivable by a drive unit (240) activatable by an electronic control unit (112) of the power braking system at a forward speed into a forward movement, during which the plunger piston displaces pressure medium out of the pressure chamber into the brake circuit ([0038]) or at a reverse speed into a reverse movement oriented opposite to the forward movement, during which pressure medium flows via a flow path out of a reservoir (Fig. 4) of the power braking system into the pressure chamber of the pressure generator (104); 
wherein:
the electronic control unit of the power braking system is configured to adapt the reverse speed of the plunger piston ([0016]); and 
at least one of the following: (c) the adaptation is performed based on a determined temperature ([0045]), but does not disclose 
at least one of the following:
(a) the electronic control unit is configured to determine a current flow resistance of the flow path, which is from the reservoir to the pressure chamber, and the adaptation is performed based on the determined current flow resistance;
(b) the electronic control unit is configured to determine a current atmospheric pressure, determine a current pressure in the pressure chamber, and determine a difference between the determined current atmospheric pressure and the determined current pressure in the pressure chamber, and the adaptation is performed based on the determined difference; and
(c) the adaptation is performed based on a determined temperature and includes selecting a value of the reverse speed such that 
(i) differences in the determined temperature over 0°C do not cause a change to the selected value and
(ii) a reduction in the determined temperature over a first temperature range extending negatively from 0°C causes a corresponding reduction to the selected value at a first constant rate.
Fennel et al discloses a method comprising at least one of the following:
(c) the adaptation is performed based on a determined temperature (Col. 5, lines 20-45) and includes selecting a value of the reverse speed such that 
(i) differences in the determined temperature over 0°C do not cause a change to the selected value (Fig. 5; Col. 6, lines 46-48) and
(ii) a reduction in the determined temperature over a first temperature range extending negatively from 0°C causes a corresponding reduction to the selected value at a first constant rate (Fig. 5; Col. 5, lines 20-45; Col. 6, lines 46-48).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Gronau et al by controlling the hydraulic actuator speed based on the detected temperature as taught by Fennel et al in order to ensure proper operation at low temperatures.
As per claim 8, Gronau et al and Fennel et al disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 1.  Gronau et al further discloses wherein the adapting is performed based on the detected temperature ([0045]).
Fennel et al discloses wherein the adapting is performed based on the detected temperature (Col. 5, lines 20-45) and includes the selecting of the value of the reverse speed such that 
(i) the differences in the detected temperature over 0°C do not cause any change to the selected value (Fig. 5; Col. 6, lines 46-48) and 
(ii) the reduction in the detected temperature over the first temperature range extending negatively from 0°C causes the corresponding reduction to the selected value at the first constant rate (Fig. 5; Col. 5, lines 20-45; Col. 6, lines 46-48).
As per claim 9, Gronau et al and Fennel et al disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 8, wherein the selecting of the value of the reverse speed is performed such that a reduction of in the detected temperature over a second temperature range (Col. 5, lines 20-45), which is below the first temperature, causes a corresponding reduction to the selected value at a second constant rate (Col. 5, lines 20-45), the second constant rate being greater than the first constant rate (Each temperature has an associated pump speed, Fig. 5; Col. 5, lines 20-45). 
As per claim 10, Gronau et al and Fennel et al disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 8.  Gronau et al further discloses wherein the determined temperature is a detected temperature of a housing section of a hydraulic assembly of the vehicle braking system forming the flow path (The motor winding is part of the housing, [0020], [0053]).
As per claim 11, Gronau et al and Fennel et al disclose the method for controlling the electronically slip-controllable power braking system as recited in claim 8.  Fennel et al further discloses wherein the determined temperature is estimated based on a model (Col. 3, lines 4-11). 
Allowable Subject Matter

7.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose wherein the method comprises the determination of the current atmospheric pressure and of the current pressure in the pressure chamber, and the adapting is performed based on the determined difference.
Response to Arguments
9.	Applicant’s arguments, see page 8, filed 7/29/2022, with respect to the rejection(s) of claim(s) 4 under Gronau et al and Riddiford et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gronau et al, Riddiford et al and Uphues.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wagner et al (US 2019/0023246), Brake system.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657